DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This communication is a Final Office Action, in response to the communication received on 09/22/2021.  The amendments of claims 1-9  are acknowledged.  Therefore, Claims 1-9 are pending and have been considered below.

 Response to Arguments
3.	Applicant's arguments filed on 09/22/2021 have been fully considered but they are not persuasive.
3a.	Regarding the arguments on page 8, fifth paragraph, the Examiner respectfully disagrees with Applicant’s position in that “However, the only operations the Heil safety system perform is starting the vehicle and backing the vehicle out of a garage a distance until the tail pipe is outside the garage. Those operations are not "automated driving" of a vehicle as understood by those skilled in the art, particularly in view of the specification”.
It is still the Examiner’s position that, (“autonomy unit, in response to receiving a start Signal,,,(…) starts an engine of the vehicle, and autonomously maneuvers the vehicle”, [0004], also see [0005], [0006], Abstract))

Regarding the arguments on page 9, first  paragraph, the Examiner respectfully disagrees with Applicant’s position in that, “However, the only vehicle operations referenced in Avrahami, as acknowledged by the Examiner, are "controlling engine ignition, shutting down the engine or turning off the engine." That is, at most, Avrahami discloses that the engine or the entire vehicle will be turned off if only a non-driver is in the vehicle. Avrahami does not reference not starting "automated driving."
It is still the Examiner’s position that, Heil is  the primary reference  which has the teachings of  Autonomous driving (see  [0004]-[0006]).  Avrahami has not been used for disclosing  an Autonomous  driving. Avrahami has been used for the  teaching of  shutting off engine of the vehicle if child is present in the vehicle and operator is not present in the vehicle.  Avrahami’s  teachings has been incorporated into the system (autonomous vehicle) of Heil. Therefore, Applicant’s argument is moot.

 For at least the above reasons, the rejection of claims is believed to be proper and is hereby maintained and repeated as follows:

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-2, 4-9  are rejected under 35 U.S.C. 103 as being unpatentable over Heil  JR. ( USP 2018/0056988) in view of Avrahami et al. ( USP 2016/0249191) in view of  Shibagaki  et al. (USP 2009/0043457). 
As Per Claim 1, Heil JR ( Heil) teaches,  a control apparatus (via  Autonomy unit 112, coupled with ECU, Figs. 1A, 1B-2) for an automated driving vehicle (vehicle 100, [0014] [0018] , [0004-0006]), the control apparatus (ECU and 112) comprising: a receiving unit  (112) configured to receive an external start signal that is a signal for  [0018-0019]); a control unit  (via  Autonomy unit 112, coupled with ECU, Figs. 1A, 1B-2)  configured to perform processes that are required for the automated driving; (for an automated driving vehicle (vehicle 100, [0014] [0018]), [0032], [004-006]).
However, Heil does not explicitly teach, a person determining unit   configured to determine whether a person is present inside a vehicle cabin of the automated driving   vehicle; and an operating unit inside the vehicle cabin that is configured to receive an operation for starting the automated  driving; wherein: the control unit is configured such that, in response to the person determining unit determining that a person is present inside the vehicle cabin, the control unit does not start the automated driving even when the receiving unit receives the external start signal  until the operation  for starting the automated driving is performed.  
In a related field of Art, Avrahami et al. ( Avrahami)  teaches,  in-vehicle warning system (110, 300) Figs. 1,3), wherein a person determining unit ( vehicle monitoring module 304   being embedded with occupancy determination module  308)   configured to determine whether a person is present inside a vehicle cabin of the automated driving   vehicle; ( detecting whether a driver is present or a child is present inside the cabin, [0033], Figs. 1-3);  wherein: the control unit  ( in-vehicle warning system 10, 110, Figs.1, 3) is configured such that, in response to the person determining unit determining that a person is present inside the vehicle cabin, the control unit does not start the automated driving (vai controlling engine ignition , [0013], turning–off vehicle [0061]) even when the receiving unit receives the external ([0032-0033], [0013], [0014],  [0052],[0061]  also see [0029-0032], [0039]). (via detecting child is left inside the cabin,  controlling engine ignition, (e.g., shutting down engine)[0013],  or turning off vehicle [0061]).. until the operation  for starting the automated driving is performed (110 detecting the presence of the drive,  driver overriding something, it does not issue any emergency alert (no turning off engine) for detecting operator/driver being inside the vehicle. [[0039-[0042], Figs. 4A-4B).  It is obvious that when 110 detects driver inside, it does not inhibit  starting of engine, rather let the engine start.   
It would have been obvious to one of ordinary skill in the art, having the teachings  of  Heil  and Avrahami  before him  before the effective filing date of the claimed invention to modify the systems of Heil to include the  teachings ( in-vehicle warning system) of  Avrahami and configure with the system of Heil  in order to detect occupant inside  (a child and driver) inside the vehicle and when only child is detected without driver being present  inside the vehicle , turning off the vehicle engine for the child’s safety.  Motivation to combine the two teachings is, to enhance child safety   (i.e., an added safety feature to enhance safety of the child being left over inside the vehicle).
However, Heil in view of Avrahami does not explicitly teach, an operating unit inside the vehicle cabin that is configured to receive an operation for starting the automated  driving.
In a related field of Art, Shibagaki et al. ( Shibagaki) teaches,  vehicle control system, wherein,  an operating unit inside the vehicle cabin that is configured to receive an operation for starting the automated  driving ( via  “The operation unit 22, which is arranged near the driver's seat, includes an engine switch for starting and stopping the engine. The operation unit 22 generates an operation signal when operated and provides the operation signal to the control unit 14.[0043]).
It would have been obvious to one of ordinary skill in the art, having the teachings of  Heil  and Avrahami and Shibagaki  before him  before the effective filing date of the claimed invention to modify the systems of Heil and  to include the  teachings ( control system : control device , door courtesy switch etc.) of  Shibagaki and configure with the system of Heil  in order to achieve an operation unit  includes an engine switch for starting and stopping the engine. Motivation to combine the two teachings is,  facilitate driver to start the vehicle from inside the cabin when needed.(i.e., an added   feature in vehicle operation).
As per Claim 2, Heil as modified by Avrahami  and Shibagaki teaches the limitation of Claim 1. However, Heil  in view of Avrahami  and Shibagaki teaches,-2-Application No. 16/729,992 a door state detecting unit ( Shibagaki : door courtesy switch 21) in the automated driving vehicle that is configured to detect an open-closed state of a  door ([0043])  of the automated driving vehicle, wherein the control unit is configured such that the control unit does not start the automated driving even when the operation on the operating unit is performed when the door state detecting unit detects that the door is in  an open state. .(Shibagaki : ([0043]-0045],[0010], [0015], [0020], Ref. claims 12). 
As per Claim 4, Heil as modified by Avrahami  and Shibagaki teaches the limitation of Claim 3. However, Heil  in view of Avrahami  and Shibagaki teaches, wherein: the operating unit is configured such that  the operation cannot be performed by a person who is outside the automated driving vehicle. (Shibagaki :  via  “The operation unit 22, which is arranged near the driver's seat, includes an engine switch for starting and stopping the engine. The operation unit 22 generates an operation signal when operated and provides the operation signal to the control unit 14”. [0043]). 
As per Claim 5, Heil as modified by Avrahami  and Shibagaki teaches the limitation of Claim 4. However, Heil  in view of Avrahami  and Shibagaki teaches, wherein: -3-Application No. 16/729,992the control unit is configured to restrict the automated driving when the door state detecting unit detects that the door is in the open state after the operation on the operating unit is performed (Shibagaki : ([0043]-0045],[0010], [0015], [0020], Ref. claims 12).
As per Claim 6, Heil as modified by Avrahami  and Shibagaki teaches the limitation of Claim 5. However, Heil  in view of Avrahami  and Shibagaki teaches, a seat state detecting unit  (Avrahami : via determination module 308 capable of detecting seat state) in the automated driving vehicle that is configured to detect a presence of a person in a child seat in the automated driving vehicle ( Heil : Abstract, [0004-0006]),  wherein the control unit is configured such that, in response to the seat state detecting unit detecting that  the person is present in the child seat and the person determining unit determines that another person is not present inside the vehicle cabin, the control unit does not start the automated driving even in either of a case in which the receiving unit receives the external start signal and a case in which the operation on the operating unit is performed.  (Avrahami : [0032-0033], [0013], [0014],    [0052],[0061]  also see [0029-0032], [0039]). ( via detecting child is left inside the cabin,  controlling engine ignition, (e.g., shutting down engine)[0013],  or turning off vehicle [0061]). Also see  [[0039-[0042], Figs. 4A-4B).
As per Claim 7, Heil as modified by Avrahami  and Shibagaki teaches the limitation of Claim 1. However, Heil  in view of Avrahami  and Shibagaki teaches, wherein: the operating unit  ( 22) is configured such that  operation cannot be performed by a person who is outside the automated driving (Heil : [0004]) vehicle.  (Shibagaki : via  “The operation unit 22, which is arranged near the driver's seat, includes an engine switch for starting and stopping the engine. The operation unit 22 generates an operation signal when operated and provides the operation signal to the control unit 14”.[0043]).  
It would be obvious to one skilled in the art to recognize that,  since  the operation unit 22 is near the driver’s seat, it cannot be started by a person outside the  vehicle. Therefore, Shibagaki has such teachings.
As per Claim 8, Heil as modified by Avrahami  and Shibagaki teaches the limitation of Claim 1. However, Heil  in view of Avrahami  and Shibagaki teaches,  a door state detecting unit  (Shibagaki : door courtesy switch 21)  in the automated driving (Heil:  [0004]) vehicle   that is configured to detect an open-closed state of a door of automated driving vehicle, wherein the control unit is configured to restrict the automated  driving when the door state detecting unit detects that the door is in an open state after the operation on the operating unit is performed ( (Shibagaki : ([0043]-0045],[0010], [0015], [0020], Ref. claims 12).
As per Claim 9, Heil as modified by Avrahami  and Shibagaki teaches the limitation of Claim 1. However, Heil  in view of Avrahami  and Shibagaki teaches, a seat state detecting unit  (Avrahami : via determination module 308,)in the automated driving vehicle that is configured to detect a presence of a person in a child seat in the  (Avrahami : [0032-0033], [0013], [0014],  [0052],[0061]  also see [0029-0032], [0039]). ( via detecting child is left inside the cabin,  controlling engine ignition, (e.g., shutting down engine)[0013],  or turning off vehicle [0061]).

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Heil  JR. (USP 2018/0056988) in view of Avrahami et al. ( USP 2016/0249191) in view of  Shibagaki  et al. (USP 2009/0043457) in view of Malone et al. (USP 2013/0332013).  
As per Claim 3, Heil as modified by Avrahami  and Shibagaki teaches the limitation of Claim 2. However, Heil  in view of Avrahami  and Shibagaki  teaches, automated driving vehicle (Heil : [0004]-[0006]). 
 However, Heil  in view of Avrahami  and Shibagaki does not explicitly teach, a window opening detecting unit in the automated driving vehicle that is configured to detect a degree of opening of a window of the door, wherein the control unit is configured such that the control unit does not start the automated driving, even when the operation on the operating unit is performed and the door state detecting unit detects that the door is in a closed state, when the degree of opening of the window  
In a related field of Art, Malone et al. ( Malone)  teaches, utilization of vehicle portal states to assess interior comfort and adjust vehicle operation to provide additional fuel economy , wherein, a window opening detecting unit in the automated driving vehicle that is configured to detect a degree of opening of a window of the door, 
wherein the control unit is configured such that the control unit does not start the automated driving, even when the operation on the operating unit is performed and the door state detecting unit detects that the door is in a closed state, when the degree of opening of the window  detected by the window opening detecting unit is greater than a predetermined degree of opening. (via HVAC controller 312 detecting that  “a window 328 is open greater than a threshold open criteria”,…….. the HVAC controller 312 may shut off the vehicle air conditioning. Accordingly, the vehicle control system 190 may bias shared resources of the vehicle to provide additional fuel economy, including for example, shutting the engine off, [0066]). 
It would have been obvious to one of ordinary skill in the art, having the teachings of  Heil  and Avrahami and Shibagaki  and Malone  before him at the time filing, to modify the systems of Heil, to include the  teachings ( control system ,  HVAC controller 132   etc.) of  Malone and configure with the system of Heil  in order to upon detecting that the window is being opened greater than a threshold open criteria, first shut off air conditioning  and then shut of the engine or disabling the engine (i.e., not .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663